DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 05/05/2022.
Claims 1, 6, 9, 14, and 17 were amended.
Claims 5, 13, and 19 are cancelled.
Claims 1, 9, and 17 are amended by the Examiner’s Amendment below.
Claims 1-4, 6-12, 14-18, and 20 are currently pending and have been examined. 

Examiner’s Amendment
In the Title
 SYSTEM, NON-TRANSITORY COMPUTER READABLE MEDIUM, AND METHOD

In the Claims
(Currently Amended) A system, comprising: 
a non-transitory memory having instructions stored thereon and a processor configured to read the instructions to: 
		generate, by an iterative training process using a first training data set including add-to-cart data, a trained supervised model;
generate, by an iterative training process using a second training data set including a triple including a user, an anchor item, and a recommendation item, a trained unsupervised model, wherein the trained unsupervised model is configured to minimize a loss function between at least two vectors in a triple of [Symbol font/0xE1]u, i, j[Symbol font/0xF1], where u is a vector representation of a user, i is a vector representation of an anchor item, and j is a vector representation of an item co-purchased with the anchor item;
receive a user identifier and an anchor item identifier; 
generate, by the trained supervised model, a set of personalized-weighted items based on the user identifier and the anchor item identifier
generate, by the trained unsupervised model, a set of complementary-weighted items based on the user identifier and the anchor item identifier
generate a set of personalized complementary recommendations including a subset of the personalized-weighted items and a subset of the complementary-weighted items.

9. 	(Currently Amended) A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising: 
generating, by an iterative training process using a first training data set including add-to-cart data, a trained supervised model;
generating, by an iterative training process using a second training data set including a triple including a user, an anchor item, and a recommendation item, a trained unsupervised model, wherein the trained unsupervised model is configured to minimize a loss function between at least two vectors in a triple of [Symbol font/0xE1]u, i, j[Symbol font/0xF1], where u is a vector representation of a user, i is a vector representation of an anchor item, and j is a vector representation of an item co-purchased with the anchor item;
receiving a user identifier and an anchor item identifier; 
generating, by the trained supervised model, a set of personalized-weighted items based on the user identifier and the anchor item identifier
generating, by the trained unsupervised model, a set of complementary-weighted items based on the user identifier and the anchor item identifier
generating a set of personalized complementary recommendations including a subset of the personalized-weighted items and a subset of the complementary-weighted items.

17. 	(Currently Amended) A computer-implemented method, comprising: 
generating, by an iterative training process using a first training data set including add-to-cart data, a trained supervised model;
generating, by an iterative training process using a second training data set including a triple including a user, an anchor item, and a recommendation item, a trained unsupervised model, wherein the trained unsupervised model is configured to minimize a loss function between at least two vectors in a triple of [Symbol font/0xE1]u, i, j[Symbol font/0xF1], where u is a vector representation of a user, i is a vector representation of an anchor item, and j is a vector representation of an item co-purchased with the anchor item, and wherein the loss function             
                L
                 
            
        is represented as:
            
                L
                =
                
                    
                        u
                        ,
                        i
                    
                
                +
                
                    
                        u
                        ,
                        j
                    
                
                +
                
                    
                        i
                        ,
                        j
                    
                
                ,
                 
                u
                ∈
                U
                ,
                i
                ∈
                
                    
                        V
                    
                    
                        a
                    
                
                ,
                j
                ∈
                
                    
                        V
                    
                    
                        r
                    
                
            
        
where U is vector space of the user,             
                
                    
                        V
                    
                    
                        a
                    
                
            
         is a vector space of the anchor item, and             
                
                    
                        V
                    
                    
                        r
                    
                
            
         is a vector space of the co-purchased item; and
receiving a user identifier and an anchor item identifier; 
generating a set of personalized-weighted items, by the trained supervised model, based on the user identifier and the anchor item identifier
generating a set of complementary-weighted items, by the trained unsupervised model, based on the user identifier and the anchor item identifier
            
                L
                 
            
        
            
                L
                =
                
                    
                        u
                        ,
                        i
                    
                
                +
                
                    
                        u
                        ,
                        j
                    
                
                +
                
                    
                        i
                        ,
                        j
                    
                
                ,
                 
                u
                ∈
                U
                ,
                i
                ∈
                
                    
                        V
                    
                    
                        a
                    
                
                ,
                j
                ∈
                
                    
                        V
                    
                    
                        r
                    
                
            
        
            
                
                    
                        V
                    
                    
                        a
                    
                
            
                    
                
                    
                        V
                    
                    
                        r
                    
                
            
        
generating a set of personalized complementary recommendations including a subset of the personalized-weighted items and a subset of the complementary-weighted items.


Allowable Subject Matter
The independent claims have been amended to recite the allowable subject matter of claims 5, 13, and 19, respectively, as noted in the Action mailed 02/08/2022.

With respect to claim eligibility, claim(s) 1, 9, and 17 have been amended to recite additional elements including:
generate, by an iterative training process using a first training data set including add-to-cart data, a trained supervised model;
generate, by an iterative training process using a second training data set including a triple including a user, an anchor item, and a recommendation item, a trained unsupervised model, wherein the trained unsupervised model is configured to minimize a loss function between at least two vectors in a triple of [Symbol font/0xE1]u, i, j[Symbol font/0xF1], where u is a vector representation of a user, i is a vector representation of an anchor item, and j is a vector representation of an item co-purchased with the anchor item; …
generate, by the trained supervised model, a set of personalized-weighted items based on the user identifier and the anchor item identifier;
generate, by the trained unsupervised model, a set of complementary-weighted items based on the user identifier and the anchor item identifier.
These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Silva, Xavier dos Santos) is directed to a semi-supervised itemset retrieval model that can automatically find a target itemset for a query item based on two item features, namely textual description and price.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625